Citation Nr: 0717499	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
January 1982.  Subsequently, the veteran served in the Army 
Reserves.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified at a personal 
hearing in November 2005.  
      
In a December 2005 rating decision, the RO granted service 
connection for a cervical spine disorder.  Therefore, that 
issue is not currently before the Board.  In addition, the 
veteran submitted a notice of disagreement with several other 
service connection issues denied in the May 2004 rating 
decision on appeal.  However, the veteran did not perfect her 
appeal by providing a timely VA Form 9, Appeal to Board of 
Veterans' Appeals, or other substantive appeal, after the RO 
issued its December 2004 statement of the case for these 
issues.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2006).  Therefore, no other issue is in appellate 
status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the service connection for 
asthma claim, the Board finds that additional development is 
required.

Service medical records (SMRs) show some treatment for 
coughing, chest pain, and chest tightness in 1978 and 1979.  
In January 1978, the veteran reported chest pain when exposed 
to cold air.  No diagnosis was made.  The veteran contends 
that a post-service military doctor told her that she had 
early symptoms of asthma during service.  She further asserts 
that medical military personnel failed to diagnosis asthma 
while she was in service.  

Post-service, the veteran indicated at the November 2005 
personal hearing that she was first diagnosed with asthma in 
the late 1980s, over five years after discharge.  Private 
medical records from 1999 show diagnoses of asthma, worse 
upon exercise.  
 
At the personal hearing, the RO indicated to the veteran that 
he would schedule her for a VA examination and opinion to 
determine the etiology of her asthma.  Although the veteran 
subsequently underwent a VA examination in November 2005 at 
which time she was diagnosed with "asthma with exercise 
induced asthma", the RO did not request the examiner to 
provide an opinion as to whether it is as least as likely as 
not that the veteran's asthma is related to symptoms 
experienced during military service.  

In addition, there was no indication that the examiner 
reviewed the claims folder.  Without an opinion as to a nexus 
or a review of the claims folder, the examination is 
incomplete.      

In this regard, although it will result in additional delay 
in adjudicating the appeal, a remand is required for the 
November 2005 VA examiner to provide an opinion as to whether 
the veteran's asthma is related to symptoms experienced 
during service.  Another VA examination is not necessary in 
order to provide this opinion, unless this doctor is not 
available.    

Second, with respect to Veterans Claims Assistance Act of 
2000 (VCAA) notice, VA must also ask the claimant to provide 
any evidence in her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Such notice is absent in the August 2003 
and February 2004 VCAA letters.
  
Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), that asks the veteran to 
provide any evidence in her possession 
that pertains to the claim.
  
2.	The RO should ask the November 2005 VA 
examiner to provide an opinion, based 
on a review of all the evidence and the 
findings of the November 2005 
examination, as to whether there is a 
50 percent probability or greater that 
the veteran's asthma is related to her 
active service from October 1976 to 
January 1982.  The examiner's attention 
is specifically directed to SMRs 
showing treatment for coughing, chest 
pain, and chest tightness in 1978 and 
1979.  The claims folder must be made 
available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Another VA examination 
is not necessary in order to provide 
this opinion, unless this doctor is not 
available. 

3.	After completing any additional 
necessary development, the RO should 
readjudicate the asthma issue on 
appeal, considering any new evidence 
secured since the November 2005 
supplemental statement of the case 
(SSOC).  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and her representative with 
another SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



